Title: To Thomas Jefferson from John Walker, 30 May 1781
From: Walker, John
To: Jefferson, Thomas


        
          Dear Sir
          Belvoir 30th. May 1781
        
        When I had the pleasure of seeing you yesterday, I forgot to inquire in what manner the horses to be impressed for public  service, were to be equiped with Saddles, Bridles, Harness &c. Unless some mode is pointed out by which this may be effected, the horses will be useless.
        Have you heard any material News from below? If you have and are not too much engaged pray communicate it. I propose to set out for Camp as soon as my horses are fit to take the road which will I hope be in about two days. I am My Dear Sir Your most obedt. Servt.,
        
          Jn. Walker
        
      